[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO REARGUE AND FOR RECONSIDERATION RE AWARD OF ATTORNEY'S FEES AND COSTS
The court has determined it appropriate to reconsider its decision with regard to attorney's tees plaintiff has sought.
It might first be noted that the court rejects wholly the plaintiff's arguments that a court cannot make a fee award which is proportional to the result. Also rejected is the notion that the court thus had "re-written" contract plaintiff and defendant and, further rejected is the notion that the court had already ruled that the fees evidenced were appropriate in both hourly rate and amount. The court found only that therate charged for time was reasonable and that the amount of time suggested was accurate. This in no way bound the court to award the amount sought.
However, the court has been persuaded that its weighing of circumstances was incomplete. The court ought to have assessed also the efforts of plaintiff's counsel in achieving and preserving on appeal its summary judgment victory on "liability." To fail to consider that aspect would be to "credit" defendant with a "victor" it did not achieve, in violation of the notion which persuaded the court initially to proportionally shrink plaintiff's requested fees. As a result, the court will award the full amount plaintiff originally requested ($72,321.80) having reasonably calculated, the court feels, that the amount of effort devoted to preserving summary judgment easily equaled or exceeded that expended in striving to prove entitlement to monies plaintiff did not receive in the court's award.
The court stands by its original ruling as to costs, there being no reference to same in the enabling documents.
Defendant must pay fees in the amount of $72,321.80 and the earlier award of $31,821.59 in said regard is vacated.
  ___________________ Nadeau, J.
CT Page 6792